Exhibit 10.1

 

Kenneth L. Dumas

CFO & Treasurer, Chase Corporation

Separation Arrangement

 

In connection with the voluntary resignation of Kenneth L. Dumas (“Executive”)
as Chief Financial Officer  & Treasurer of Chase Corporation (“Chase”) and in
order to facilitate a smooth transition and separation, Executive and Chase
agree as follows:

 

1.              Communications to all parties regarding Executive’s departure
from Chase will follow Company guidelines.

 

2.              Executive commits to serving as an employee of Chase through the
end of the current fiscal year with Monday September 1, 2014 being the
“Separation Date”. Executive shall work collaboratively with the CEO, COO and
the Board as well as other members of the Chase team to ensure a positive and
smooth transition.

 

3.              Without the consent of Chase, Executive will not leave the
Company for another opportunity before the Separation Date.

 

4.              Executive will, if appropriate, arrange limited time after the
Separation Date to assist on an ad hoc basis with respect to items where he can
be helpful with any member of the team, as may be mutually agreeable, from time
to time.

 

5.              Executive will sign a waiver on the Separation Date releasing
Chase from all claims, demands, suits, liabilities of any sort and whether at
law or in equity, arising out of Executive’s employment by Chase and in
substantially the form attached hereto as Exhibit A. Executive further
acknowledges that he is bound by the provisions of a Confidentiality Agreement
dated February 20, 2009 which contains various undertakings, including
confidentiality agreements and non-compete commitments.

 

6.              Consideration for Executive:

 

a.              Six months base salary and benefits to be paid in the normal
course after the Separation Date on terms consistent with the arrangements
currently paid or provided for. Benefits payable during such six month period
shall be offset by benefits provided to Executive during such period from any
successor employer. Six months base salary will be paid to Executive without any
offset from any successor employer

 

--------------------------------------------------------------------------------


 

b.              Vesting of grants of restricted stock and stock options shall
continue as provided in the applicable agreements.

 

c.               The time to exercise outstanding and vested stock options shall
be twelve months from the Separation Date.

 

d.              The fiscal year 2014 annual cash incentive bonus will be paid to
Executive in the normal course and as calculated under the Chase Corporation
Annual Incentive Plan.

 

 

Chase Corporation

 

 

By:

/s/ Peter R. Chase

 

Dated:

4/17/14

 

 

 

 

 

 

 

 

 

 

/s/ Kenneth L. Dumas

 

Dated:

4/17/14

Kenneth L. Dumas

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE AGREEMENT

 

I, Kenneth L. Dumas, in consideration of and subject to the performance by Chase
Corporation, a Massachusetts corporation (the “Company”), of its obligations
under the Separation Agreement by and between the Company and myself, dated as
of April 17, 2014 (the “Agreement”), do hereby release and forever discharge as
of the date hereof, the Company and its subsidiaries, affiliates and
predecessors (and to the extent that they could be liable in respect of their
position with any of the foregoing, each of the present and former managers,
directors, officers, direct or indirect equity holders, agents, representatives,
employees, subsidiaries, affiliates, predecessors, successors, assigns,
beneficiaries, heirs, executors, insurers, personal representatives, and
attorneys of the foregoing) (collectively, the “Released Parties”) to the extent
provided below.

 

1.                                      I understand that any severance payments
or benefits paid or granted to me under section 6.a of the Agreement represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled.  I understand and agree that
I will not receive the severance payments and benefits specified in section 6 of
the Agreement unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter or breach this
General Release.  I also acknowledge and represent that I have received all
payments and benefits that I am entitled to receive as of the date hereof by
virtue of any employment by the Company, subject to those rights excluded from
the definition of Claims in clauses (i) through (iv) at the end of paragraph 2.

 

2.                                      Except as provided in paragraph 5
below, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, have or may have,
including but not limited to (i) claims for tort or contract, ; (ii) claims
arising out of, based on, or are connected with my employment with, or my
separation or termination from, the Company; and (iii) claims arising under any
federal, state or local law,, including, but not limited to, the following:
Title VII of the Civil Rights Act of 1964, as amended (race, color, religion,
sex, and national origin discrimination or harassment, including retaliation for
reporting discrimination or harassment); 42 U.S.C. § 1981 (discrimination); the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act), 29 U.S.C. §§ 621-634 (age discrimination); the
Equal Pay Act of 1963, as amended, 29 U.S.C. § 209(d)(1) (equal pay); the
Americans with Disabilities Act, 42 U.S.C. § 12100, et seq. (disability
discrimination); the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.
(family/medical leave); the Genetic Information Nondiscrimination Act, Executive
Order 11246 (race, color, religion, sex, and national origin discrimination or
harassment); Executive Order 11141 (age discrimination); Sections 503 and 504 of
the Rehabilitation

 

--------------------------------------------------------------------------------


 

Act of 1973 (handicap discrimination); the Employee Retirement Income Security
Act, 29 U.S.C. § 1000, et seq. (employee benefits); any applicable Executive
Order Programs; the Fair Labor Standards Act; the Massachusetts Equal Rights
Act; the Massachusetts Civil Rights Act, the Massachusetts Wage Act, or any
other federal, state or local civil or human rights law, or under any other
local, state or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company or any of its affiliates; or any claim
for wrongful discharge or breach of contract; or any claim for costs, fees or
other expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”); but specifically
excluding from “Claims” any rights or claims regarding (i) the Company’s
obligation to pay severance and any accrued but unpaid benefits, including
equity compensation, under the terms and conditions set forth in the Agreement;
(ii) any rights and claims that cannot be waived by law, including claims for
workers’ compensation and unemployment compensation; (iii) any vested amounts
under any qualified and nonqualified retirement plans, stock option and other
stock grant and equity compensation plans made available by the Company to the
Executive as of the separation date; and (iv) claims for indemnification under
the Certificates of Incorporation or By-laws of the Company, subject to the
terms and conditions contained therein.  Nothing in this Agreement shall be
construed to preclude me from filing, participating in or cooperating with any
investigation or proceeding conducted by an administrative agency (such as the
U.S. Equal Employment Opportunity Commission or the Massachusetts Commission
Against Discrimination).  I expressly waive all rights to receive money or other
individual relief in connection with any administrative charge, covered by the
General Release above, regardless of whether the charge is filed by me, on my
behalf or on behalf of a group or class to which I purportedly belong.

 

3.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied.  I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company or
any other Released Party, or in the event I should seek to recover against the
Company or any other Released Party in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims.  I further agree that I have not filed and am not aware of any
pending Claim as of the execution of this General Release.

 

4.                                      The parties agree that the general
release provided by Mr. Dumas in this Agreement does not include claims under
the Age Discrimination in Employment Act arising after the date Mr. Dumas signs
the General Release Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      This General Release, including the
general release contained in Section 2, is executed voluntarily and without any
duress or undue influence on the part or behalf of the parties hereto, with it
being my intent and full understanding that I am releasing all claims against
the Released Parties.  I acknowledge that I have carefully read this General
Release, including the general release set forth in Section 2, and understand
its contents and consequences and that I been given the opportunity and have
been advised by the Company to consult with an attorney of my choice, and that I
have had sufficient time to review this General Release.

 

6.                                      I acknowledge that I have been given a
reasonable period of time in which to consider this General Release, up to and
including 21 days. I acknowledge that if I sign this General Release in less
than that time, I have done so voluntarily in order to obtain sooner the
benefits set forth in Section 6.a of the Agreement. I further acknowledge that I
may revoke this General Release at any time during the 7-day period immediately
following the date of my signature below (“revocation period”) by delivering
written notice of revocation to the Chief Executive Officer of the Company. 
This General Release shall not become effective until this 7-day revocation
period has expired.  I agree that neither the release contained in this General
Release, nor the furnishing of the consideration for said release, shall be
deemed or construed at any time to be an admission by the Company, any Released
Party or me of any improper or unlawful conduct.

 

7.                                      Whenever possible, each provision of
this General Release shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

8.                                      I agree that the provisions of this
General Release Agreement may not be amended, waived, changed or modified except
by an instrument in writing signed by an authorized representative of the
Company and me.

 

 

DATE:

 

 

 

 

 

BY:

 

 

 

--------------------------------------------------------------------------------